ON PETITION FOR REHEARING.
BUDGE, J.
Counsel for plaintiff have filed a petition for a rehearing in which they insist that this court was not fully advised as to the terms of the statute with reference to the power of the State Board of Equalization to assess the property owned by the plaintiff, a public utility, and that counsel had failed to make plain to this court the exact point at which the authority and power of the county assessor ceases and that of the State Board of Equalization begins, and they urge very strenuously that the property owned by their client, the Northwest Light and Water Company, was wrongfully assessed by the State Board of Equalization, for the reason that the Public Utilities Commission, in its findings, found that a portion of the property assessed by the State Board of Equalization was not used or useful in the successful operation of the public utility, and in the absence of any showing to the contrary that such property had been theretofore assessed, or was subject to assessment, by the county assessor of Shoshone county.
They base their contention, as we understand them, upon the findings made by the Public Utilities Commission that property worth approximately $60,000 was not considered by the commission in determining the value of the property of the public utility for rate-making purposes, as property used and useful in the successful operation of such public utility, and that the same having been excluded by the Public Utili*574ties Commission, the State Board of Equalization had no authority to assess it, and in doing so exceeded its jurisdiction.
There is no showing in the record before us that this property was assessed by the county assessor, and we cannot agree with counsel that it must be conclusively presumed by this court that this property was assessed by the county- assessor; neither are we in harmony with counsel in their contention that because the Public Utilities Commission, in their opinion, excluded property of the value of $60,000 as property not used or useful in the operation of a public utility, that such finding is conclusive upon the State Board of Equalization; but we are forced to the contrary view that such findings are not conclusive upon the board.
We are not inclined to the view that the findings of an appointive commission of the value of a public utility must be accepted by the State Board of Equalization for the purposes of assessment; neither are we persuaded that the findings of the Public Utilities Commission shall determine the exact point where the authority and power of the State Board of Equalization cease and the power and authority of the county assessor begin.
To hold that the Public Utilities Commission, by its findings, may conclusively determine what property owned by a public utility is subject to assessment by the State Board of Equalization, and what property is subject to assessment by the county assessor, would in effect deprive a constitutional board and a constitutional officer of authority expressly conferred upon them by the constitution and statutes of this state to determine what property is subject to assessment, and by whom, and vest that power in an appointive board, without either authority to classify property for assessment by the State Board of Equalization or by the county assessor for the purposes of assessment.
Sec. 86, Sess. Laws 1913, p. 199, provides: “The operating property of all ... . electric .... lines .... shall' be assessed for taxation .... purposes exclusively by the State Board of Equalization.”
*575To confer upon the State Board of Equalization the power to assess certain property for taxation purposes, and to deprive it of the right to determine what property is subject to assessment, and confer that power upon an appointive body, namely, the Public Utilities Commission, would be directly in conflict with the provisions of the statute. It is for the board to determine what property is operating property of a public utility, and what is reasonably necessary for the maintenance and successful operation of such a public utility, and all property used or to be used by such public utility, including their franchises, is subject to assessment exclusively by the State Board of Equalization. It is not within the power of the Public Utilities Commission, under the statutes now in force, to determine for the State Board of Equalization, or the county assessor, what particular property of any public utility is liable for assessment either by the State Board of Equalization or by the county assessor; and although the Public Utilities Commission may say that, in its opinion, $107,500 is the value of the property of a public utility for rate-making purposes, it does not necessarily follow that $107,500 is the actual value of the property of a public utility, subject to assessment by the State Board of Equalization.
If a public utility is not satisfied with the value fixed on its property, for rate-making purposes, by the Public Utilities Commission, it has its remedy by review.
As was stated in the original opinion, the different bases of valuation for the purposes of taxation and for rate-making purposes have been uniformly recognized. The State Board of Equalization is not conclusively bound by the findings of the Public Utilities Commission of the value of a public utility for rate-making purposes, as the value of such public utility for taxation purposes; neither is the board bound to take into consideration only such property as was considered by the Public Utilities Commission for rate-making purposes.
The sovereign power does not seek to take an undue advantage of the public utility, but, upon the contrary, affords it a review from the findings of the Public Utilities Commis*576sion, and if the value of its property is found by such commission, for rate-making purposes, to be less than its actual cash value for the purposes of taxation, it has a plain, adequate and complete remedy by review. While this remedy exists there is no merit in the contention that the property of the public utility will be taken without due process of law, and that private property will be taken for public use without just compensation, in contravention of article 5 of the articles amendatory to the constitution of the United States of America, known as the fifth amendment to the constitution of the United States.
We have reached the conclusion that the questions involved in the petition for rehearing were correctly decided in the original opinion in this case, which is accordingly adhered to.
Sullivan, C. J., and Morgan, J., concur.